DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6, 9-11 are amended.
Claims 3-5, 7-8 and 12-15 are canceled.
Claims 16-29 are new.
Claims 1, 2, 6, 9-11 and 16-29 are examined on the merits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 9-11 and 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 4-6 recites “a partition positioned inside the urine container that operative to separate an initial amount of the urine…” It is unclear what is operative to separate the amount of the urine the partition or the container that makes claim indefinite. Also the grammar should be corrected to “ that is operative”.
Appropriate correction is required.
Claim 9 in lines 4-6 recites “a partition positioned inside the urine container that is operative to separate an initial amount of the urine…” It is unclear what is operative to separate the amount of the urine the partition or the container that makes claim indefinite. Appropriate correction is required.
Claim 9 in line 11 recites “the second portion is used in the urine test”. It is unclear the second portion of what is used in the urine test. Appropriate correction is required.
Claim 16 in lines 2-3 recites “bearing more downward force than the limit”. In is unclear the limit of what is required by the claim. Appropriate correction is required.
No art rejection is present for claims 1, 2, 6, 9-11 and 16-29, since the closest Prior Art of record Ellis et al. (US 2014/0213934), Kuntz et al. (EP 0009980A1) and Hinman, Jr. et al. (US 3,415,299) fail to teach, suggest or render obvious the pocket linked to the partition, so that the movement of the partition is operative to spread the pocket out.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781